Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 6/23/2022 has been entered.

Examiner Amendment

An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given by Paul Pua (reg. no. 63,167) on August 9, 2022.
Claim 11 has been amended as follows:
11. (Currently Amended) A system for generating environment descriptors, comprising:
at least one processor configured to:
identify a plurality of feature vectors each identifying a corresponding performance
metric corresponding to access by one or more clients via at least one of a plurality of network
environments to an application hosted on a server;
provide a performance model using the plurality of feature vectors and the
corresponding performance metrics;
determine, using the performance model, first expected performance metrics
corresponding to access of the application via at least a first network environment;
generate, based at least on the first expected performance metrics, a first
environment descriptor for at least the first network environment to be used by the at least one first client
to access the application; and
determine a similarity metric between the first environment descriptor of the first
expected performance metrics and a second environment descriptor of second expected performance
metrics for a second network environment to be used by at least one second client.

Reason for Allowance
The following is an examiner’s statement of reasons for allowance: Applicant’s arguments on pages 8-9 regarding claims 1-5, 7-15 and 17-20 of the Remarks filed on 6/23/22 were persuasive.  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should
be directed to Philip Lee whose telephone number is (571)272-3967. The examiner can normally be
reached on 6a-3p M-F.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor,
Glenton Burgess can be reached on 571-272-3949. The fax phone number for the organization where this
application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application
Information Retrieval (PAIR) system. Status information for published applications may be obtained
from either Private PAIR or Public PAIR. Status information for unpublished applications is available
through Private PAIR only. For more information about the PAIR system, see http://pair- direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic
Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer
Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR
CANADA) or 571-272-1000.

/PHILIP C LEE/Primary Examiner, Art Unit 2454